Mason, J.,
delivered the opinion of this court.
This is an appeal from the circuit court of Allegany county, in an action of debt upon a single bill or sealed note. The declaration contained two counts, one upon the note itself, and the other upon a simple contract for money paid. The question presented to us upon the appeal arises upon a demurrer to the first plea, which is in these words: “ And as to the first count of the said declaration the defendant says, that the plaintiff ought not to recover, &c., because the debt or thing in action in the said writing obligatory and said second count mentioned, was above twelve years standing,” &c.-
*480It was supposed by the court below, that the plea is vitiated by the insertion of the words, “and said second count mentioned.” In this view the Court of Appeals does not concur.
If those words had been omitted, it is conceded the plea would have been substantially good. The insertion of them makes nonsense of what was before intelligible and correct, and Chitty, in his Pleading, 1 Vol., page 231, says, in such case, that “whatever is redundant, and which need not have been put into the sentence, and contradicting what was before alleged, will Hot in general vitiate the pleading.” So also Chief Justice Holt, in 1 Salk., 324, says: “Where matter is nonsense, by being contradictory and repugnant to something precedent, then the precedent matter, which is sense, shall not be defeated by the repugnancy which follows, but that which is contradictory shall be rejected.”
We are of the opinion that the plea, was a good plea of limitations to the first count of the declaration.
What has been said upon the first exception sufficiently disposes of the case, without referring to the second.

Judgment reversed and procedendo awarded.